One North Central Avenue§Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk (504) 582-4195 David P. Joint (504) 582-4203 William L. Collier (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Reports First-Quarter 2009 Results § Net income applicable to common stock for first-quarter 2009 was $43 million, $0.11 per share, compared with net income applicable to common stock of $1.1 billion, $2.64 per share, for first-quarter 2008. § Consolidated sales from mines for first-quarter 2009 totaled 1.0 billion pounds of copper, 545 thousand ounces of gold and 10 million pounds of molybdenum, compared with 911 million pounds of copper, 280 thousand ounces of gold and 20 million pounds of molybdenum for first-quarter § Consolidated sales from mines are expected to approximate 3.9 billion pounds of copper, 2.3 million ounces of gold and 50 million pounds of molybdenum for the year 2009, including 955 million pounds of copper, 650 thousand ounces of gold and 11 million pounds of molybdenum for second-quarter 2009. § Consolidated unit net cash costs (net of by-product credits) averaged $0.66 per pound for first-quarter 2009 compared with $1.06 per pound in the first quarter of 2008.Assuming average prices of $900 per ounce for gold and $8 per pound for molybdenum for the remainder of 2009, consolidated unit net cash costs are estimated to average approximately $0.70 per pound for the year 2009. § Operating cash flows totaled a use of $258 million for first-quarter 2009, including $919 million in working capital uses primarily associated with the timing of settlements with customers on prior year provisionally priced sales.Using estimated sales volumes and assuming average prices of $2.00 per pound for copper, $900 per ounce for gold and $8 per pound for molybdenum for the remainder of 2009, operating cash flows in 2009 would approximate $2.5 billion, net of $0.6 billion in working capital requirements. § Capital expenditures totaled $519 million for first-quarter 2009, with nearly 50 percent related to the initial development of the Tenke Fungurume project, which is nearing completion.FCX currently expects capital expenditures to approximate $1.3 billion for 2009, including sustaining capital of $0.6 billion and $0.7 billion for major projects.Capital spending plans continue to be reviewed and may be revised based on market conditions. § Tenke Fungurume produced its first copper cathode in late March 2009.Construction activities for the initial development project are nearing completion and commissioning activities are under way.FCX expects to ramp up to full annual capacity approximating 250 million pounds of copper and 18 million pounds of cobalt in the second half of 2009. § Total debt approximated $7.2 billion and consolidated cash was $644 million at March 31, 2009.There were no amounts borrowed under FCX’s $1.5 billion revolving credit facility at March 31, § In February 2009, FCX sold 26.8 million shares of its common stock at an average price of $28 per share, generating net proceeds of $740 million after fees and expenses. 1 PHOENIX, AZ, April 22, 2009 – Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) reported first-quarter 2009 net income applicable to common stock of $43 million, $0.11 per share, compared with net income applicable to common stock of $1.1 billion, $2.64 per share, for the first quarter of 2008. James R. Moffett, Chairman of the Board, and Richard C. Adkerson, President and Chief Executive Officer, said, “Our first quarter results reflect successful execution of our revised operating plans to reduce costs and capital spending.The cost performance across our operating sites and particularly in our North America operations reflects the prompt actions by our team to respond to the dramatic change in market conditions which occurred in the fourth quarter of 2008.Our results also demonstrate the financial strength of our Grasberg operation in Indonesia where our gold revenues completely offset our production costs.We also achieved important milestones for the initial start up of our Tenke Fungurume project.We are very pleased with our team’s response to challenging and volatile market conditions.” SUMMARY FINANCIAL AND OPERATING DATA First Quarter 2009 2008 Financial Data (in millions, except per share amounts) Revenues $2,602 a,b $5,672 a,b Operating income $672 b,c $2,396 b Net Income $207 $1,505 Net income applicable to common stockd $43 b,c $1,122 b Diluted net income per share of common stock $0.11 b,c $2.64 b Diluted average common shares outstandinge 401 449 Operating cash flows $(258 )f $615 f Capital expenditures $519 $508 FCX Operating Data Copper (millions of recoverable pounds) Production 1,041 880 Sales, excluding purchased metal 1,020 911 Average realized price per pound $1.72 $3.69 Site production and delivery unit costsg $1.07 $1.47 Unit net cash costsg $0.66 $1.06 Gold (thousands of recoverable ounces) Production 595 275 Sales, excluding purchased metal 545 280 Average realized price per ounce $904 $933 Molybdenum (millions of recoverable pounds) Production 14 18 Sales, excluding purchased metal 10 20 Average realized price per pound $11.52 $31.67 a. Includes impacts of adjustments to provisionally priced concentrate and cathode sales recognized in prior periods (see discussion on page 9). b. Includes unrealized gains totaling $19 million ($19 million to net income applicable to common stock or $0.05 per share) in first-quarter 2009 and $19 million ($12 million to net income applicable to common stock or $0.03 per share) in first-quarter 2008 on copper derivative contracts entered into in connection with certain of FCX’s sales contracts with its U.S. copper rod customers.These contracts allow FCX to receive market prices in the month of shipment while the customer pays the fixed price they requested. c. Includes charges totaling $31 million ($31 million to net income applicable to common stock or $0.08 per share) associated with adjustments to environmental obligations, $25 million ($22 million to net income applicable to 2 . common stock or $0.05 per share) for restructuring and other costs associated with FCX’s revised operating plans and $19 million ($19 million to net income applicable to common stock or $0.05 per share) for lower of cost or market molybdenum inventory adjustments, partly offset by reductions to 2008 incentive compensation costs totaling $33 million ($29 million to net income applicable to common stock or $0.07 per share). d. After noncontrolling interests in net income of consolidated subsidiaries and preferred dividends. e. For the 2008 quarter, diluted shares reflect the assumed conversion of FCX’s 5½% Convertible Perpetual Preferred Stock and 6¾% Mandatory Convertible Preferred Stock.See footnote e on page III. f. Includes working capital uses of $919 million in first-quarter 2009 and $1.4 billion in first-quarter 2008. g. Reflects per pound weighted average site production and delivery unit costs and unit net cash costs, net of by-product credits, for all mines.For reconciliations of unit costs per pound by operating division to production and delivery costs reported in FCX’s consolidated financial statements, refer to the supplemental schedule, “Product Revenues and Production Costs,” beginning on page VI, which is available on FCX’s web site, “www.fcx.com.” OPERATIONS Consolidated.First-quarter 2009 consolidated copper sales of 1.0 billion pounds were 12 percent higher than first-quarter 2008 sales of 911 million pounds and were slightly higher than the prior estimate of 990 million pounds reported on January 26, 2009.First-quarter 2009 consolidated sales of copper reflect anticipated increased production at Grasberg because of higher ore grades, partially offset by lower sales volumes at North America mines reflecting planned curtailed production rates to reduce production of higher cost volumes. First-quarter 2009 consolidated gold sales of 545 thousand ounces were nearly two times higher than first-quarter 2008 gold sales of 280 thousand ounces because of higher ore grades at Grasberg.First-quarter 2009 consolidated sales of gold exceeded previous estimates of 500 thousand ounces. Consolidated molybdenum sales of 10 million pounds in the first quarter of 2009 were lower than first-quarter 2008 sales of 20 million pounds and our January 2009 estimate of 13 million pounds.First-quarter 2009 consolidated sales of molybdenum reflected the significant recent decline in molybdenum demand, primarily in the metallurgical sector. Unit site production and delivery costs averaged $1.07 per pound of copper in first-quarter 2009, 27 percent lower than first-quarter 2008 of $1.47 per pound and 29 percent lower than the 2008 average of $1.51 per pound.First-quarter 2009 unit net cash costs, after by-product credits, of $0.66 per pound were lower than the year-ago period primarily as a result of reduced operating rates following production curtailments at North America mining operations; higher copper ore grades at Grasberg; and decreases in energy and other commodity-based input costs.Assuming average prices of $2.00 per pound for copper, $900 per ounce for gold and $8 per pound for molybdenum for the remainder of 2009, and using recent prices for commodity-based input costs, unit net cash costs would average approximately $0.70 per pound for the year. North AmericaCopper Mines.FCX operates five open-pit copper mines in North America (Morenci, Sierrita, Bagdad and Safford in Arizona and Tyrone in New Mexico).By-product molybdenum is produced primarily at Sierrita and Bagdad.All of the North America mining operations are wholly owned, except for Morenci.FCX records its 85 percent joint venture interest in Morenci using the proportionate consolidation method. First Quarter North America Copper Mining Operations 2009 2008 Copper (millions of recoverable pounds) Production 289 327 Sales, excluding purchased metal 301 339 Average realized price per pound $1.59 $3.50 Molybdenum (millions of recoverable pounds)a Production 6 8 a. Represents by-product production.Sales of by-product molybdenum are reflected in the molybdenum division discussion that begins on page 7. 3 Consolidated copper sales in North America totaled 301 million pounds in the first quarter of 2009, 11 percent lower than first-quarter 2008 sales primarily reflecting curtailed production rates, partly offset by higher production at the Safford copper mine.Production commenced at Safford in December 2007 and was ramped up to design capacity during 2008 before FCX revised its operating plans to curtail production in fourth-quarter 2008. In response to weak market conditions, during the fourth quarter of 2008 and in January 2009, FCX revised its operating plans at its North America copper mines, which included an approximate 50 percent reduction in the mining and crushed-leach rates at Morenci, an approximate 50 percent reduction in the mining and stacking rates at the newly commissioned Safford mine, an approximate 50 percent reduction in the mining rate at the Tyrone mine and a suspension of mining and milling activities at the Chino mine (with limited residual copper production from leach operations). For the year 2009, FCX expects sales from North America copper mines to approximate 1.1 billion pounds of copper, compared with 1.4 billion pounds of copper for 2008.By-product molybdenum production is expected to total 27 million pounds in 2009, compared with 30 million pounds in 2008.Curtailed production in North America is estimated to result in approximately 400 million pounds less copper in 2009 than planned prior to the revisions.Production in 2010 is currently expected to decline by approximately an additional 200 million pounds because of impacts of 2009 mining activities on 2010 leaching operations.These plans continue to be reviewed and additional adjustments may be made in response to market conditions. Unit Net Cash Costs.The following table summarizes unit net cash costs at the North America copper mines: First Quarter 2009 2008 Per pound of copper: Site production and delivery, after adjustments $ 1.32 $ 1.64 By-product credits, primarily molybdenum (0.18 ) (0.77 ) Treatment charges 0.08 0.09 Unit net cash costsa $ 1.22 $ 0.96 a. For a reconciliation of unit net cash costs per pound to production and delivery costs applicable to sales reported in FCX’s consolidated financial statements, refer to the supplemental schedule, “Product Revenues and Production Costs,” beginning on page VI, which is available on FCX’s web site, “www.fcx.com.” North
